Citation Nr: 0030136	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of shell fragment wounds (SFW) to the 
right (major) forearm, with retained foreign bodies.

3.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fracture of the left (minor) 
humerus.

4.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of SFW to the ramus of the left 
mandible.

5.  Entitlement to a disability evaluation in excess of 10 
percent for a SFW scar on the left cheek, with a history of 
involvement of the seventh cranial nerve.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left (minor) 
forearm (radius and ulna).

7.  Entitlement to a compensable disability evaluation for a 
scar on the left (minor) hand.

8.  Entitlement to a compensable disability evaluation for a 
scar on the left pectoralis major area (skin graft donor 
site).

9.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

A Travel Board Hearing was held on October 27, 1999, in Waco, 
Texas, before the undersigned, who is a Veterans Law Judge 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran has a high school education, he has 
experience installing fire and burglar alarms, and as a 
service engineer, and he was last employed in 1993.

3.  Service connection is currently in effect for residuals 
of SFW to the right (major) forearm, with retained foreign 
bodies, currently rated as 20 percent disabling; residuals of 
a fracture of the left (minor) humerus, currently rated as 20 
percent disabling; residuals of SFW to the ramus of the left 
mandible, currently rated as 20 percent disabling; a SFW scar 
on the left cheek, with a history of involvement of the 
seventh cranial nerve, currently rated as 10 percent 
disabling; residuals of a fracture of the left (minor) 
forearm (radius and ulna), currently rated as 10 percent 
disabling; and a scar on the left (minor) hand, left 
pectoralis major area (skin graft donor site), and bilateral 
hearing loss, all evaluated as noncompensable; with a 
combined disability rating of 70 percent.

4.  It is shown that the SFW to the veteran's right forearm 
and to the left mandible/cheek arose from common etiology or 
a single accident during service, and that their current 
combined ratings (20 percent for the right forearm, 20 
percent for the left mandible fracture, and 10 percent for 
the left cheek scar) currently exceed 40 percent, there also 
being sufficient additional service-connected disability to 
bring the combined rating to 70 percent.

5.  The veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining and retaining 
substantially gainful employment.

6.  It is not shown that the service-connected residuals of 
SFW to the right (major) forearm, with retained foreign 
bodies, are currently productive of severe impairment in the 
function of the muscles of that forearm.

7.  It is not shown that the impairment caused by the 
veteran's service-connected left humerus disability is 
currently productive of fibrous union, nonunion, loss of the 
head of the humerus, or limitation of motion to 25 degrees 
from the side.

8.  It is not shown that the service-connected residuals of 
SFW to the ramus of the left mandible are currently 
manifested by inter-incisal motion limited to 20 mm or less, 
severe nonunion of the mandible, loss of at least one-half of 
the mandible, or loss of whole, or part of the ramus, 
involving loss of the temporomandibular articulation.

9.  It is not shown that the veteran's facial scar is 
currently severe in nature, productive of a marked and 
unsightly deformity of the eyelids, lips, or auricles, 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement, or 
that the service-connected disability is also manifested by 
incomplete, severe paralysis, or complete paralysis, of the 
cranial nerves. 

10.  It is not shown that there is currently nonunion of the 
minor (left) ulna or radius, that there is limitation of 
pronation, with motion lost at least beyond the last quarter 
of the arc, with the hand not approaching full pronation, or 
that there is loss of supination and pronation of the 
veteran's left forearm due to bone fusion.

11.  It is not shown that the service-connected left hand 
scar is poorly nourished, with evidence of repeated 
ulceration, or tender and painful on objective demonstration.

12.  It is not shown that the service-connected left 
pectoralis major scar is currently poorly nourished, 
ulcerated, or tender and painful on objective demonstration.  

13.  The service-connected bilateral hearing loss is 
currently manifested by a Level I hearing impairment in the 
right ear and a Level II impairment in the left ear.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in favor of the veteran, a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for residuals of SFW to the right 
(major) forearm, with retained foreign bodies, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.56, 4.73, Part 4, Diagnostic Code 5208 (1999).

3.  The schedular criteria for a disability evaluation in 
excess of 20 percent for residuals of a fracture of the left 
(minor) humerus are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a , Part 4, Diagnostic 
Codes 5201, 5202 (1999).

4.  The schedular criteria for a disability evaluation in 
excess of 20 percent for residuals of SFW to the ramus of the 
left mandible are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.150 , Part 4, Diagnostic 
Codes 9901, 9902, 9903, 9905, 9906 (1999).

5.  The schedular criteria for a disability evaluation in 
excess of 10 percent for a SFW scar on the left cheek, with a 
history of involvement of the seventh cranial nerve, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2, 
4.7, 4.10, 4.118, Part 4, Diagnostic Code 7800; and 38 C.F.R. 
§ 4.124, Diagnostic Code 8207 (1999).

6.  The schedular criteria for a disability evaluation in 
excess of 10 percent for residuals of a fracture of the left 
(minor) forearm (radius and ulna) are not met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Part 4, Diagnostic Codes 5211, 5212, 5213 (1999).

7.  The schedular criteria for a compensable disability 
evaluation for a scar on the left (minor) hand are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Part 4, Diagnostic Codes 7803, 7804, 7805 
(1999).

8.  The schedular criteria for a compensable disability 
evaluation for a scar on the left pectoralis major area (skin 
graft donor site) are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1999).

9.  The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, Part 4, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the veteran has presented well-grounded claims.  The 
facts relevant to this appeal have been properly developed 
and VA's obligation to assist the veteran in the development 
of his claims has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4 
(hereinafter, "the Schedule").  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran contends that his service-connected disabilities 
currently are more severe than rated, and that they render 
him unemployable, so as to warrant a total rating for 
compensation purposes based on individual unemployability.

First Issue
Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; or (5) multiple 
disabilities incurred as a prisoner of war.   38 C.F.R. 
§ 4.16(a); see also 38 C.F.R. §§ 3.340(a), 3.341(a).

In the present case, the record shows that the veteran is 
service-connected for residuals of SFW to the right (major) 
forearm, with retained foreign bodies, currently rated as 20 
percent disabling; residuals of a fracture of the left 
(minor) humerus, currently rated as 20 percent disabling; 
residuals of SFW to the ramus of the left mandible, currently 
rated as 20 percent disabling; a SFW scar on the left cheek, 
with a history of involvement of the seventh cranial nerve, 
currently rated as 10 percent disabling; residuals of a 
fracture of the left (minor) forearm (radius and ulna), 
currently rated as 10 percent disabling; and a scar on the 
left (minor) hand, left pectoralis major area (skin graft 
donor site), and bilateral hearing loss, all evaluated as 
noncompensable.  The current combined schedular rating is 70 
percent.

The record also reveals that the SFW to the right forearm and 
to the left mandible/cheek arose from common etiology or a 
single accident during service, and that their current 
combined ratings (20 percent for the right forearm, 20 
percent for the left mandible fracture, and 10 percent for 
the left cheek scar) currently exceed 40 percent, there also 
being sufficient additional service-connected disability to 
bring the combined rating to 70 percent.  Thus, the schedular 
criteria for a grant of a total rating based on individual 
unemployability are met in this case.  There remains the 
question of whether the veteran is, as claimed, unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The record shows that the veteran has a high school 
education, and experience installing fire and burglar alarms 
and as a service engineer, an occupation that he described at 
the travel board hearing as consisting of servicing 
(repairing and maintaining) laser printers attached to 
mainframe computers, an occupation that evidently requires 
dexterity in the use of an individual's upper extremities.  
According to the veteran, he last worked as a service 
engineer in August 1993, and he had to leave his job because 
of the impairment caused by his service-connected 
disabilities, particularly those that affect the functioning 
of his upper extremities.  The veteran also explained, in a 
July 1998 statement, that his efforts to help the RO secure 
information directly from his last employer were 
unsuccessful, as the company that he last worked for was 
bought by another company, and the veteran was told that his 
personnel records were destroyed.

An opinion as to the veteran's industrial capabilities was 
expressed by a VA physician in September 1998, to the effect 
that the veteran was able to work, being capable of 
performing "medium work as classified by the US Department 
of Labor, criteria adopted in 1982."

The aforementioned opinion of the VA examiner is found to be 
highly probative.  Nevertheless, in considering contentions 
advanced by the veteran during his personal hearing, with 
such information as furnished by the veteran being found to 
be credible, it is our decision that the evidence in its 
entirety is evenly balanced, or is productive of an element 
of doubt, as to the veteran's ability to work from a 
practical standpoint.  The veteran suffered significant 
combat-related injuries which are currently recognized as 
being 70 percent disabling, in combination.  The veteran has 
emphasized that he could not perform the same type of duties 
he'd previously performed, and this is understandable given 
the nature of those duties, and the character of his 
injuries.  There is a question as to whether duties he could 
perform without some form of vocational re-training would 
constitute "gainful" employment, and he is at a stage in 
his life at which vocational re-training would not be a 
particularly practical consideration.  In any event, it is 
the view of this Veterans Law Judge that the evidence is 
evenly balanced as to whether the veteran has viable 
prospects of gainful employment at this time.  As such, the 
appeal is granted as to this issue.

Second Issue
Entitlement to a disability evaluation in excess of 20 
percent for residuals of
SFW to the right (major) forearm, with retained foreign 
bodies:

The record shows that the veteran is a right-handed 
individual who suffered SFW to his right forearm, with 
retained bodies, during service.  This service-connected 
disability is currently rated as 20 percent disabling under 
Diagnostic Code 5308 of the Schedule, which provides for such 
a rating when there is moderately severe impairment of the 
muscles of Group VIII, which essentially extend the wrist, 
fingers and thumb, and abduct the thumb.  A higher (and 
maximum) rating of 30 percent is warranted if the impairment 
to this muscle group of the individual's major upper 
extremity is severe.  38 C.F.R. § 4.73, Part 4, Diagnostic 
Code 5308.

For VA rating purposes, the Board notes that the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Under Diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries are to be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(d).  Additionally, VA regulation provides 
the following guidance to help ascertain if the muscle injury 
impairment is moderately severe, or severe, in nature:

(3) Moderately severe disability of 
muscles-
(i) Type of injury. Through and 
through or deep penetrating 
wound by small high velocity 
missile or large low-velocity 
missile, with debridement, 
prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.
(ii) History and complaint.  Service 
department record or other 
evidence showing 
hospitalization for a prolonged 
period for treatment of wound.  
Record of consistent complaint 
of cardinal signs and symptoms 
of muscle disability as defined 
in paragraph (c) of this 
section and, if present, 
evidence of inability to keep 
up with work requirements.
(iii) Objective findings.  Entrance 
and (if present) exit scars 
indicating track of missile 
through one or more muscle 
groups. Indications on 
palpation of loss of deep 
fascia, muscle substance, or 
normal firm resistance of 
muscles compared with sound 
side. Tests of strength and 
endurance compared with sound 
side demonstrate positive 
evidence of impairment. 

(4) Severe disability of muscles-
(i) Type of injury. Through and 
through or deep penetrating 
wound due to high-velocity 
missile, or large or multiple 
low velocity missiles, or with 
shattering bone fracture or 
open comminuted fracture with 
extensive debridement, 
prolonged infection, or 
sloughing of soft parts, 
intermuscular binding and 
scarring.
(ii) History and complaint. Service 
department record or other 
evidence showing 
hospitalization for a prolonged 
period for treatment of wound. 
Record of consistent complaint 
of cardinal signs and symptoms 
of muscle disability as defined 
in paragraph (c) of this 
section, worse than those shown 
for moderately severe muscle 
injuries, and, if present, 
evidence of inability to keep 
up with work requirements.
(iii) Objective findings. Ragged, 
depressed and adherent scars 
indicating wide damage to 
muscle groups in missile track. 
Palpation shows loss of deep 
fascia or muscle substance, or 
soft flabby muscles in wound 
area. Muscles swell and harden 
abnormally in contraction. 
Tests of strength, endurance, 
or coordinated movements 
compared with the corresponding 
muscles of the uninjured side 
indicate severe impairment of 
function. If present, the 
following are also signs of 
severe muscle disability: (A) 
X-ray evidence of minute 
multiple scattered foreign 
bodies indicating intermuscular 
trauma and explosive effect of 
the missile. (B) Adhesion of 
scar to one of the long bones, 
scapula, pelvic bones, sacrum 
or vertebrae, with epithelial 
sealing over the bone rather 
than true skin covering in an 
area where bone is normally 
protected by muscle. (C) 
Diminished muscle excitability 
to pulsed electrical current in 
electrodiagnostic tests. (D) 
Visible or measurable atrophy. 
(E) Adaptive contraction of an 
opposing group of muscles. (F) 
Atrophy of muscle groups not in 
the track of the missile, 
particularly of the trapezius 
and serratus in wounds of the 
shoulder girdle. (G) Induration 
or atrophy of an entire muscle 
following simple piercing by a 
projectile. 

38 C.F.R. § 4.56(d).

A January 1992 VA orthopedic examination report reveals a 
history of a SFW to the veteran's right forearm during 
service in 1952, with subsequent surgical debridement and 
removal of foreign material.  It also reveals that, according 
to the veteran, he got "along pretty good in regards to his 
right upper extremity," being mostly troubled by his left 
upper extremity.  On examination, there was a nontender volar 
scar in the distal right forearm region measuring about four 
centimeters in length.  Ranges of motion of the right upper 
extremity were deemed normal, except for dorsiflexion, which 
was limited to 68 degrees, and volar flexion, which was 
limited to 90 degrees.  There were no neurovascular deficits 
in either upper extremity, and the impression was listed as 
SFW with residual scar of right forearm.

VA X-Rays of the veteran's right forearm obtained in February 
1992 revealed normal radius and ulna, with no focal bone 
destruction, nor fractures, and a metallic foreign body in 
the anterior soft tissues of the distal forearm, close to the 
interosseous membrane.

According to the report of a September 1998 VA joints 
examination, the veteran indicated that he sustained multiple 
SFW to several parts of his body, to include his right 
forearm, during service, and that, after multiple surgeries, 
he had recovered.  He only expressed complaints related to 
his left forearm at the time of the examination.  On 
examination, the right forearm supinated and pronated to 90 
degrees, with extension and flexion of 60 degrees, and ulnar 
and radial deviations of 40 and 20 degrees, respectively.  
There was a residual small scar on the mid-volar aspect of 
the right forearm, but there was no neurovascular deficit in 
either upper extremity.  The pertinent impression was listed 
as a residual scar, right forearm, and the examiner indicated 
that the veteran had undergone numerous X-Rays in the past, 
and that he saw "no reason to expose [the veteran] to 
additional radiographs and radiological radiation at this 
time."

At the travel board hearing, the veteran indicated that, 
other than for his scar, he had not had a problem with his 
right arm.

As discussed above, it is not shown that the impairment in 
the veteran's right forearm is currently severe in nature.  
There is certainly some impairment manifested, as reflected 
by the fact that there is a scar on the veteran's right 
forearm, but the scar, which is the only current residual of 
the SFW that the veteran suffered to his right forearm in the 
1950's, is not shown to currently be productive of severe 
impairment in the function of the Group VIII muscles, a fact 
that has been acknowledged by the veteran himself.  In view 
of this finding, the Board concludes that the schedular 
criteria for a disability evaluation in excess of 20 percent 
for the service-connected residuals of SFW to the right 
(major) forearm, with retained foreign bodies, are not met.

Third Issue
Entitlement to a disability evaluation in excess of 20 
percent for
residuals of a fracture of the left (minor) humerus:

The record shows that the veteran fractured his left (minor) 
humerus during service, in 1952, and that this disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5202 of the Schedule, which provides for such a rating when 
there is malunion of the minor humerus, with marked or 
moderate deformity, and when there are infrequent, or 
frequent, recurrent episodes of dislocations of the humerus 
at the scapulohumeral joint, with guarding of movement.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5202.  A similar 
rating is also warranted when the motion of the minor upper 
extremity is limited to either shoulder level, or midway 
between the side and shoulder level.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5201.

Higher ratings would be warranted under Diagnostic Code 5202 
as follows:  40 percent, for fibrous union of the minor 
humerus; 50 percent, for nonunion (false flail joint) of the 
minor humerus; and 70 percent, for loss of head of the 
humerus (flail shoulder).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5202.  Additionally, a 30 percent rating 
would be warranted if the motion of the minor upper extremity 
were shown to be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5201.

According to the January 1992 VA orthopedic examination 
report, the veteran complained of aching in the left upper 
extremity with weather changes, as well as a feeling of 
weakness, as compared with his right upper extremity.  On 
examination, there was a normal range of motion of the left 
shoulder, and the examiner could palpate the humerus in the 
posterior aspect of the left brachium, at which point he 
noted that there may be some angulation of the humerus.  The 
range of motion of the left elbow was likewise normal.  The 
impression was listed as fracture of the humerus, united, 
left.

VA X-Rays of the veteran's left humerus obtained in February 
1992 revealed a healed old fracture in the mid-humerus, with 
slight deformity, as well as a small metallic foreign body in 
the soft tissues of the proximal arm, laterally, with no 
focal bone destruction.

The September 1998 VA joints examination report reveals 
complaints of weakness in the veteran's left upper extremity.  
On examination, the veteran was able to remove his shirt 
without difficulty.  There was residual atrophy of the left 
shoulder, particularly in the shoulder and pectoralis major 
and minor areas, as compared to the right.  The atrophy also 
included the biceps and triceps muscles.  There was, however, 
symmetrical motion in both shoulders, as the veteran was able 
to elevate both shoulders in flexion and abduction to 180 
degrees, extend them to 60 degrees, internally and externally 
rotate them to 90 degrees, and adduct them to 40 degrees. The 
elbows extended and flexed to zero and 140 degrees, also 
bilaterally.  The humerus, however, demonstrated no clinical 
deformity, although the veteran said that he felt a knot 
along the dorsal aspect and that, if he rested that arm 
against a hard surface, he would get discomfort along that 
bump.  The examiner noted that he could not palpate the bump, 
and that he suspected that the veteran was feeling residual 
callous in the left humerus.  As noted earlier, no 
neurovascular deficits were demonstrated in the upper 
extremities, and no X-Rays were ordered, as they were not 
deemed necessary by the examiner.  Residuals of a fracture to 
the humerus, left, and disuse atrophy, secondary to fractures 
and SFW to the left shoulder, left arm, and left forearm, 
were listed as the pertinent impressions.

As discussed above, it is not shown that the impairment 
caused by the veteran's service-connected left humerus 
disability is productive of fibrous union, nonunion, or loss 
of the head of the humerus, or motion limited to 25 degrees 
from the side, so as to warrant a rating higher than the 
current rating of 20 percent.  There is certainly some 
impairment manifested, as reflected by the fact that there is 
pain, weakness and some limitation of motion, but such 
impairment is shown to be severe enough to warrant a higher 
rating at this time.  In view of this finding, the Board 
concludes that the schedular criteria for a disability 
evaluation in excess of 20 percent for the service-connected 
residuals of a simple fracture of the left (minor) humerus 
are not met.

Fourth Issue
Entitlement to a disability evaluation in excess of 20 
percent for
residuals of SFW to the ramus of the left mandible:

The record shows that the veteran suffered SFW to the ramus 
of his left mandible during service, and that the resulting 
disability is currently rated as 20 percent disabling under 
Diagnostic Code 9905 of the Schedule, which provides for such 
a rating when the inter-incisal range of motion of the 
temporomandibular articulation is limited to between 21 and 
30 mm.  38 C.F.R. § 4.150, Part 4, Diagnostic Code 9905.  (A 
separate rating is also in effect for the actual scar on the 
veteran's left cheek, and the issue of whether an increased 
rating is warranted for this separate disability, which is 
also on appeal, will be discussed in the next section of the 
present decision.)  The same rating is also warranted when 
there is malunion of the mandible, with severe displacement, 
under Diagnostic Code 9904, and when there is bilateral loss 
of less than one-half of the substance of the ramus, not 
involving loss of continuity, under Diagnostic Code 9907.  
38 C.F.R. § 4.150, Part 4, Diagnostic Codes 9904, 9907.

Limitations of motion of between 11 and 20 mm and between 
zero and 10 mm would warrant ratings of 30 and 40 percent, 
respectively.  38 C.F.R. § 4.150, Part 4, Diagnostic Code 
9905.  Additionally, evidence of severe nonunion of the 
mandible or of the loss of whole or part of the ramus, 
involving loss of the temporomandibular articulation, 
unilateral, would warrant a 30 percent rating under 
Diagnostic Codes 9903 and 9906, respectively.  38 C.F.R. 
§ 4.150, Part 4, Diagnostic Codes 9903, 9906.

Ratings higher than 30 percent would be warranted if there 
were evidence of the loss of at least one-half of the 
mandible, or the loss of whole or part of the ramus, 
involving the loss of the temporomandibular articulation, 
bilaterally, under Diagnostic Codes 9901, 9902 and 9906.  
38 C.F.R. § 4.150, Part 4, Diagnostic Codes 9901, 9902, 9906.

A May 1954 VA special orthopedic report provides a clear 
picture of the extent of the injury to the veteran's left 
mandible only a couple of years after the injury.  According 
to this report, the veteran sustained a SFW to his left cheek 
in 1952, for which he underwent reduction of the fractured 
mandible, with a split thickness skin graft applied to the 
face, shortly after the injury.  On examination, there was a 
visible bony deformity of the left cheek, with a depression 
in the cheek over the ramus of the left mandible, and a half-
an-inch round, slightly depigmented area at the base of this 
defect where skin graft was applied.  There was approximately 
a 30 percent limitation of the opening of the jaw and a 50 
percent limitation of the motion of lateral deviation of the 
jaw to the right, with extremes of motion causing pain at the 
temporomandibular joint on the left.  There was no facial 
weakness, nor weakness of the navicularis oculus.  The 
diagnosis was listed as residuals of SFW to the left side of 
the neck, left cheek, with a compound comminuted fracture of 
the ramus of the mandible.

The partially-legible report of a September 1998 VA 
dental/oral examination is also of record.  According to this 
report, the veteran had 30 mm of inter-incisal opening, with 
left deviation, and no protrusion of the left mandible.  
Multiple teeth were noted to be missing, and the examiner 
noted that 20 percent of the left mandibular ramus was 
absent.  The pertinent, partially-legible, diagnoses were 
listed as status post mortar blast/injury, left face, 1952, 
mandibular [inter-incisal opening limited to] 30 mm, and 
missing 20 percent of the left ascending ramus.

At the travel board hearing, the veteran indicated that he 
definitely had decreased range of motion in the jaw area, 
that when he dropped his jaw it went down and to the left, 
and that there seemed to be a problem with his bite.  He also 
indicated that the left side of his face was paralyzed with 
regard to some of his movement functions, and that when he 
smiled his face shifted asymmetrically.

As discussed above, it is not shown that there is inter-
incisal motion limited to 20 mm or less, nor evidence of 
severe nonunion of the mandible, loss of at least one-half of 
the mandible, or loss of whole, or part of the ramus, 
involving loss of the temporomandibular articulation.  (As 
discussed above, there is evidence in the file of the loss of 
20 percent of the left ramus, but such defect is not 
accompanied by the loss of the temporomandibular 
articulation, as would be required for a 30 percent rating, 
under the provisions of Diagnostic Code 9906.)  In view of 
this finding, the Board concludes that the schedular criteria 
for a disability evaluation in excess of 20 percent for 
residuals of SFW to the ramus of the left mandible are not 
met.

Fifth Issue
Entitlement to a disability evaluation in excess of 10 
percent for a SFW scar on
the left cheek, with a history of involvement of the seventh 
cranial nerve:

As noted earlier, the record shows that the veteran has a SFW 
scar on his left cheek, the product of the trauma he suffered 
to his left mandible during service in 1952.  The scar is 
currently rated as 10 percent disabling, under Diagnostic 
Code 7800 of the Schedule, which provides for such a rating 
when there is evidence of disfiguring scars on the head, 
face, or neck, that are moderate and disfiguring.  38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7800.  This disability had 
also been rated in the past under Diagnostic Code 8207 of the 
Schedule, which provides for a 10 percent rating when there 
is incomplete, moderate, paralysis of the cranial nerve.  
38 C.F.R. § 4.124a, Part 4, Diagnostic Code 8207.

A 30 percent rating is warranted if the service-connected 
scar is severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles, while 
a maximum 50 percent rating is warranted if there is a 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Part 4, Diagnostic Code 7800.  
Additionally, ratings of 20 or 30 percent would be warranted 
if the disability were found to currently be productive of 
incomplete, severe paralysis, or complete paralysis, of the 
cranial nerves.  38 C.F.R. § 4.124a, Part 4, Diagnostic Code 
8207.

The September 1998 VA joints examination report reveals the 
presence of  a residual longitudinal scar which measured 13 
cm, overlying the left side of the face.  There was also 
evidence of receipt of a split thickness skin graft to the 
left face, which had "healed so well I can't really identify 
any residuals from that graft, other than for the linear scar 
that I have mentioned."  Residual scar, left face, was 
listed as the pertinent impression.

As discussed above, it is not shown that the veteran's facial 
scar is currently severe in nature, productive of a marked 
and unsightly deformity of the eyelids, lips, or auricles, a 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement, or 
that the service-connected disability is also manifested by 
incomplete, severe paralysis, or complete paralysis, of the 
cranial nerves.  In view of this finding, the Board concludes 
that the schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected SFW scar on 
the left cheek, with a history of involvement of the seventh 
cranial nerve, are not met.

Sixth Issue
Entitlement to a disability evaluation in excess of 10 
percent for residuals of
a fracture of the left (minor) forearm (radius and ulna):

The record shows that this disability was originally 
identified as shrapnel scars on the left forearm (radius and 
ulna), and was thereby rated under Diagnostic Code 5308, as 
20 percent disabling.  By rating decision dated in November 
1978, the RO explained that the original rating had been 
clearly and unmistakably erroneous, since the disability was 
in fact the residual of a fracture to the left forearm, 
rather than residuals of SFW.  In that rating decision, the 
rating was decreased to noncompensable, under Diagnostic Code 
5212 of the Schedule, thereafter being increased to the 
current 10 percent, in a September 1992 rating decision.

Diagnostic Code 5212 of the Schedule provides for a 10 
percent rating when there is impairment of the minor radius 
that is manifested by malunion, with bad alignment. 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5212.  Nonunion in the upper 
half of the minor radius, or in the lower half of the minor 
ulna, would warrant a 20 percent rating, while nonunion in 
the lower half of the minor radius, or in the upper half of 
the minor ulna, with false movement, would warrant a rating 
of 20 percent if there were no loss of bone substance or 
deformity, or 30 percent if there were loss of bone substance 
(one inch -2.5 cms.- or more), and marked deformity.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5211, 5212.  
Additionally, ratings ranging between 20 and 30 percent would 
be warranted if there were evidence of limitation of 
pronation, with motion lost at least beyond the last quarter 
of the arc, with the hand not approaching full pronation, or 
if there were loss of supination and pronation due to bone 
fusion. See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5213.

VA X-Rays of the veteran's left forearm obtained in February 
1992 reveal that there is a slight deformity in the distal 
radius and ulna from a well healed old fracture, with no 
focal bone destruction.

The September 1998 VA joints examination report reveals 
complaints of weakness in the left upper extremity and some 
difficulty with supinating the left forearm.  On examination, 
it was noted that the veteran was able to extend and flex 
both elbows to zero and 140 degrees, respectively, and to 
supinate and pronate the left forearm to 80 degrees (as 
opposed to 90 degrees on the right), with pain at maximum 
pronation.  There was a residual deformity of the left 
forearm from the fracture, with radial bowing, as well as 
three scars on different parts of the left forearm.  
Deformity, residual fracture, left forearm, was listed as the 
pertinent impression.

As discussed above, it is not shown that there is currently 
nonunion of the minor ulna or minor radius, that there is 
limitation of pronation, with motion lost at least beyond the 
last quarter of the arc, with the hand not approaching full 
pronation, or that there is loss of supination and pronation 
of the veteran's left forearm due to bone fusion.  In view of 
this finding, the Board concludes that the schedular criteria 
for a disability evaluation in excess of 10 percent for 
residuals of a fracture of the left (minor) forearm (radius 
and ulna) are not met.

Seventh Issue
Entitlement to a compensable disability evaluation
for a scar on the left (minor) hand:

This disability is currently rated as noncompensable under 
Diagnostic Code 7805 of the Schedule, which mandates that the 
rating be accomplished based on limitation of the function of 
the part affected.  38 C.F.R. § 4.118, Part 4, Diagnostic 
Code 7805.  (VA regulation permits noncompensable ratings to 
be assigned whenever the diagnostic code in question does not 
provide for such a rating, and the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.)  
A 10 percent rating might be warranted if it were shown that 
the scar is superficial, poorly nourished, with evidence of 
repeated ulceration, or superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Part 4, 
Diagnostic Codes 7803, 7804.

According to the September 1998 VA joints examination report, 
the veteran had a 15mm volar scar on the left forearm, a 5mm 
residual Z-shaped scar overlying the ulnar aspect of the same 
forearm, and a 15 mm scar overlying the dorsum of the left 
forearm.  However, it was noted that "the examination of the 
hands demonstrates no residual scars in either hand and the 
veteran can't remember any injury to the hands themselves."  
No impression pertaining to a left hand scar was therefore 
provided.

As discussed above, there is no evidence of the current 
presence of a scar on the veteran's left hand.  It appears 
that the service-connected scar in this case is one of the 
above mentioned scars on the veteran's left forearm, although 
this is not clear.  There is no need to attempt to clarify 
this question at this time because, even if that were the 
case, the scars on the veteran's left forearm have not been 
shown to be poorly nourished, with evidence of repeated 
ulceration, or superficial, tender and painful on objective 
demonstration.  In view of this finding, the Board concludes 
that the schedular criteria for a compensable disability 
evaluation for the service-connected scar on the left (minor) 
hand are not met.

Eighth Issue
Entitlement to a compensable disability evaluation for a scar 
on
the left pectoralis major area (skin graft donor site):

This disability is currently rated as noncompensable under 
the above discussed Diagnostic Code 7805.  38 C.F.R. § 4.118, 
Part 4, Diagnostic Code 7805.

The May 1954 VA orthopedic examination report describes the 
service-connected scar as a three by one-inch rectangular 
"depigmentated" area over the veteran's left pectoralis 
major area, which was the donor site of a skin graft that was 
applied to the left mandible.  According to the September 
1998 VA joints examination report, the scar was a residual 
scar located over the left anterior chest wall, with a split 
thickness skin graft donor site exit.  The scar measured 3cm 
by 8cm, and no references to its being poorly nourished, 
ulcerated, tender, or painful on objective demonstration, was 
made.  Residual scar, left chest, was listed as the pertinent 
impression.

As discussed above, it is not shown that the service-
connected left pectoralis major scar is currently poorly 
nourished, ulcerated, tender, or painful on objective 
demonstration.  In view of this finding, the Board concludes 
that the schedular criteria for a compensable disability 
evaluation for a scar on the left pectoralis major area (skin 
graft donor site) are not met.

Ninth Issue
Entitlement to a compensable disability evaluation for 
bilateral hearing loss:

At the outset, the Board notes that, during the pendency of 
this appeal, regulatory changes amended the Schedule, 
including the rating criteria for evaluating a hearing loss 
disorder.  This particular amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g).  
Therefore, in cases such as the present one, VA must evaluate 
the veteran's claim for a higher rating under both (i.e., the 
old and the new) sets of rating criteria, in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

In the instant case, the RO already considered the new 
regulations, in a Supplemental Statement of the Case that was 
dated in August 1999.  In any event, the Board notes that the 
amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  Thus, in this 
case, neither rating criteria can be more favorable to the 
veteran's claim for an increased rating, since both sets of 
rating criteria are identical.  (The amended regulations did 
incorporate some explanatory comments concerning VA's method 
of evaluating a service-connected hearing loss disorder, but 
these comments need not be discussed at this time, as they 
require levels of hearing loss much greater than those 
reported in the present case.)

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average puretone hearing threshold level, as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).  
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).

On VA audiologic evaluation in January 1992, audiometry 
revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
20
35
55
29
LEFT
15
55
60
75
51

Word recognition scores of 96 and 92 percent were reported 
for the right and left ears, respectively.

On VA audiologic evaluation in September 1998, audiometry 
revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
55
60
41
LEFT
30
60
70
75
59

Again, word recognition scores of 96 and 92 percent were 
reported for the right and left ears, respectively.

Additionally, the veteran filled out a VA audiology 
questionnaire in September 1998, in which he essentially 
indicated that he had been using hearing aids for the past 10 
years, that he was exposed to loud noises in the military, 
and that he now had difficulty hearing and had ringing in 
both ears, which made it difficult for him to understand 
speech.  He thereafter restated, at the travel board hearing, 
his contentions to this effect.

As discussed above, the rating that may be warranted for a 
service-connected bilateral hearing loss disability is 
determined by applying the values objectively obtained on 
audiologic evaluation to Tables VI and VII of § 4.85.  In 
this particular case, the average values obtained in both 
audiometry tests for the right ear (29 and 41 decibels), when 
matched against the reported word recognition score of 96 
percent, warrant a Roman Numeral designation of I (per table 
VI of § 4.85), while the average value obtained in the most 
recent audiometry test for the left ear (59 decibels), when 
matched against the reported recognition score of 92 percent, 
warrants a Roman Numeral designation of II for the left ear 
(also, per table VI of § 4.85).  These Roman Numeral 
designations, when applied to Table VII of § 4.85, warrant a 
noncompensable rating.

The Board certainly sympathizes with the veteran's 
difficulties due to his current hearing loss.  However, the 
Board must abide by VA regulations which, in the present 
case, preclude the Board from assigning a rating exceeding 
zero percent for the service-connected bilateral hearing 
loss.

In view of the above finding, the Board concludes that a 
compensable rating for the service-connected bilateral 
hearing loss is not warranted.

Final consideration applicable to issues two through nine:

The Board notes that the record shows that the RO has already 
determined that it is not necessary to refer issues two 
through nine, as listed above, to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
consideration of extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1).  The criteria for such referral is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the evidentiary record with the above 
mandates in mind, the Board agrees with the RO's 
determination that a referral for extra-schedular 
consideration of the above eight matters is not warranted.

CONTINUED ON THE NEXT PAGE

ORDER

1.  A total disability rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

2.  A disability evaluation in excess of 20 percent for 
residuals of SFW to the right (major) forearm, with retained 
foreign bodies, is denied.

3.  A disability evaluation in excess of 20 percent for 
residuals of a simple fracture of the left (minor) humerus, 
with deformity, is denied.

4.  A disability evaluation in excess of 20 percent for 
residuals of SFW to the ramus of the left mandible is denied.

5.  A disability evaluation in excess of 10 percent for a SFW 
scar on the left cheek, with a history of involvement of the 
seventh cranial nerve, is denied.  

6.  A disability evaluation in excess of 10 percent for 
residuals of SFW to the left (minor) forearm (radius and 
ulna), is denied.

7.  A compensable disability evaluation for scars on the left 
(minor) hand is denied.

8.  A compensable disability evaluation for a scar on the 
left pectoralis major area (skin graft donor site) is denied.

9.  A compensable disability evaluation for bilateral hearing 
loss is denied.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

